                        Law Offices of Donald Yannella, P.C.
                                    Member of NY & NJ Bars
         12/20/2019
                                     Tel: (212) 226-2883
                                     Fax: (646) 430-8379
                              Email: nynjcrimlawyer@gmail.com

70 Grand Avenue, Suite 100                                             233 Broadway, Suite 2370
River Edge, NJ 07661                                                       New York, NY 10279
                                                                            (Preferred mailing address)




                                                           December 18, 2019

Hon. Edgardo Ramos
Thurgood Marshall United States Courthouse
40 Centre Street
New York, NY 10007

       Re:    United States v. Lorenzo Babrow
              18 Cr. 263 (ER)

Dear Judge Ramos:

        Louis Freeman and I are counsel for Lorenzo Babrow. After consulting with the
Government, we respectfully request permission to remove three documents from the publicly
filed record: ECF # 42-1: Photograph book; ECF # 42-2: Photo Array; and ECF # 42-3: Photo
Array. Rather than have those documents filed publicly, they should be filed under seal but
remain part of the record on this case. The Government has persuaded us that it is necessary to
do this for privacy-related reasons and because there are active investigations involving the
photograph book.


                                            Sincerely,

                                            /s/

                                            Donald J. Yannella, Esq.

 The Clerk of the Court is respectfully directed to remove the following documents:
 Docs. 42-1; 42-2; and 42-3.

 SO ORDERED.




                                                               12/20/2019
